Citation Nr: 0326131	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cystic adenocarcinoma 
of the sinuses with pulmonary metastasis.


REPRESENTATION

Appellant represented by:	Attorney Barbara Scott Girard


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

Carol L. Eckart

INTRODUCTION

The veteran had active military service from June 1972 to 
November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

A motion was made to advance this appeal on the docket, and 
in August 2002 the Board granted this motion.

In June 2002 a hearing was held before the undersigned travel 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims file.

In August 2002 the Board denied the veteran's claim.  The 
veteran appealed this matter to the United States Court of 
Appeals for Veterans Claims (CAVC.)  In November 2002 the 
Secretary filed a unilateral Motion for Remand and to Stay 
Further Proceedings.  The basis for the motion was to allow 
the Board to address whether the duty to notify and to assist 
had been fully complied with in conjunction with the Veterans 
Claims Assistance Act of 2000 (VCAA.)  

In a February 2003 decision, the CAVC granted the Secretary's 
motion, and vacated and remanded this matter back to the 
Board for readjudication.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

As noted above, the CAVC granted the Secretary's motion in 
this matter in February 2003 for the Board to address fully 
whether the duty to notify has been fully satisfied in 
accordance with the VCAA.  The Secretary's motion for remand 
was also for the purpose of providing for readjudication in 
light of 38 C.F.R. § 3.103 (c) (2), that requires the VA 
employee conducting a hearing to fully explain the issues and 
suggest the submission of favorable evidence which may have 
been overlooked by the claimant.  Specifically, the evidence 
pointed out as potentially applicable to § 3.103 (c) (2) was 
the veteran's hearing testimony that alleged a physician told 
the veteran that it was "a good possibility" that he 
developed cancer while in the service.  The motion alleged 
that the veteran should have been more fully apprised as to 
whether he could have identified the physician who made this 
alleged statement.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).


The current appeal that has been returned by the CAVC for 
Board consideration is the issue of entitlement to service 
connection for cystic adenoid carcinoma of the sinuses with 
pulmonary metastasis as secondary to asbestos exposure or as 
secondary to corrective nasal surgery for septal deformity.  

To date, the RO has not sent a notification letter 
specifically advising the veteran about the VCAA pursuant to 
Quartuccio.  Furthermore, the VCAA is not cited in the 
February 2002 Statement of the Case, the April 2002 
Supplemental Statement of the Case or elsewhere in the claims 
file, with the exception of the Board's August 2002 decision.  
Therefore, the RO's actions have not met the requirements of 
Disabled American Veterans, et al.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

This should also include providing the 
veteran with further notice and 
assistance regarding the putatively 
favorable evidence of the doctor's 
statement that was cited in the June 2002 
Travel Board Hearing testimony.  

3.  The VBA AMC should conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
notification, and issue a supplemental 
statement of the case addressing the 
issue of entitlement to service 
connection for cystic adenoid carcinoma, 
if necessary.  The supplemental statement 
of the case should include a review of 
this matter under the VCAA.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


